Citation Nr: 0830939	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  05-09 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to an initial compensable rating for left 
quadriceps muscle injury,         post-operative residual of 
a left anterior cruciate ligament reconstruction with medial 
meniscus tear.

2.	Entitlement to an initial rating higher than 10 percent 
for degenerative osteoarthritis, post-operative residual of a 
left anterior cruciate ligament reconstruction with medial 
meniscus tear.

3.	Entitlement to an initial rating higher than 10 percent 
for instability of the left knee, post-operative residual of 
a left anterior cruciate ligament reconstruction with medial 
meniscus tear.

4.	Entitlement to an initial rating higher than 10 percent 
for a surgical scar,        post-operative residual of a left 
anterior cruciate ligament reconstruction with medial 
meniscus tear.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran served on active duty from November 1998 to 
August 2003.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal      from a July 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina which granted service 
connection for post-operative residuals of a left anterior 
cruciate ligament reconstruction with medial meniscus tear, 
with a noncompensable rating, effective September 1, 2003. 
The veteran appealed from the initial assigned evaluation. 
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when 
a veteran appeals the initial rating for a disability, VA 
must consider the propriety of a "staged" rating based on 
changes in the degree of severity of it since the effective 
date of service connection).  

In August 2005, the veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge (VLJ) of the Board. 
A transcript of the proceeding is of record.  

The Board's decision of December 2006 granted entitlement to 
service connection for non-alcoholic fatty liver disease. The 
claim for increased initial rating for the left knee disorder 
was remanded to the RO (via the Appeals Management Center 
(AMC) in Washington, D.C.) for further development. 

In a February 2008 rating decision the AMC granted service 
connection and a       10 percent rating each for surgical 
scars, degenerative osteoarthritis and left knee instability, 
as post-operative residuals of the knee surgery. The claim 
for an initial compensable rating for left quadriceps muscle 
injury remained denied. Following the award above of what 
were separate ratings for left knee manifestations, claims 
for any higher schedular ratings remain pending absent 
indication the veteran is satisfied with these decisions. See 
AB v. Brown, 6 Vet. App. 35, 39 (1993).  

As indicated in the December 2006 remand, the record raised 
the issue of entitlement to service connection for a right 
knee disorder claimed as secondary to the left knee 
disability. This additional claim, however, still has not 
been developed and adjudicated by the RO. Accordingly, this 
matter is again referred to the RO for appropriate 
development and consideration.  

  
FINDINGS OF FACT

1.	Since September 1, 2003, the left quadriceps atrophy as 
a post-operative residual of left knee surgery has involved a 
moderate injury to Muscle Group XIV.

2.	The veteran's range of motion in the left knee has been 
no worse than from 10 to 110 degrees, including when taking 
into consideration the effect of functional loss due to pain 
and repetitive motion.

3.	The left knee has demonstrated a slight level of 
instability.

4.	The veteran's post-operative surgical scar is 
superficial and has numbness to palpation. The scar is 
approximately 4 square centimeters in surface area,            
and does not involve corresponding limitation of function. 
CONCLUSIONS OF LAW

1.	The criteria for an initial 10 percent evaluation for 
left quadriceps muscle injury, post-operative residual of a 
left anterior cruciate ligament reconstruction with medial 
meniscus tear, are met. 38 U.S.C.A. §§ 1155, 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.56, 4.73, Diagnostic Code 
5314 (2007). 

2.	The criteria for an initial rating higher than 10 
percent for degenerative osteoarthritis, post-operative 
residual of a left anterior cruciate ligament reconstruction 
with medial meniscus tear, are not met. 38 U.S.C.A. §§ 1155, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2007).

3.	The criteria for an initial rating higher than 10 
percent for instability of the left knee, post-operative 
residual of a left anterior cruciate ligament reconstruction 
with medial meniscus tear, are not met. 38 U.S.C.A. §§ 1155, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Code 5257 (2007).

4.	The criteria for an initial rating higher than 10 
percent for a surgical scar,        post-operative residual 
of a left anterior cruciate ligament reconstruction with 
medial meniscus tear, are not met. 38 U.S.C.A. §§ 1155, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.118, Diagnostic 
Codes 7801-7805 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act, codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2007), 
prescribes several requirements         as to VA's duty to 
notify and assist a claimant with the evidentiary development 
of a pending claim for compensation or other benefits. 
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)   must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that the claimant is expected to 
provide; and (3) that VA will seek to provide on the 
claimant's behalf. See also Pelegrini v. Principi,          
18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). 

The provisions of 38 C.F.R. § 3.159 have been in part 
revised. These revisions are effective as of May 30, 2008. 73 
Fed. Reg. 23,353-23,356 (April 30, 2008).             The 
final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. The final rule also removes the 
fourth sentence of 38 C.F.R. § 3.159(b)(1), previously 
indicating that if VA does not receive the necessary 
information and evidence requested from the claimant within 
one year of the date of the notice, VA cannot pay or provide 
any benefits based on that application. The revised sentence 
reflects that the information and evidence that the claimant 
is informed that he or she is to provide must be provided 
within one year of the date of the notice. Finally, under 
38 C.F.R. § 3.159(b)(3), no duty to provide section 
38 U.S.C.A. § 5103(a) notice arises upon receipt of a Notice 
of Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established. VA 
may continue to have an obligation to provide adequate 
38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied  and compliant notice was not previously 
provided. See Mayfield v. Nicholson,     444 F.3d 1328, 1333-
34 (Fed. Cir. 2007). 

The Court has further held in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007),       that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.
In addition, the relevant notice information must have been 
timely sent. The Court       in Pelegrini II prescribed as 
the definition of timely notice the sequence of events 
whereby VCAA notice is provided in advance of the initial 
adjudication of the claim. See also 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).

In this case, the veteran is appealing the initial disability 
rating assigned following       the RO's September 2004 
rating decision which granted service connection for post-
operative residuals of a left anterior cruciate ligament 
reconstruction with medial meniscus tear. Generally, where a 
claim for service connection has been substantiated and an 
initial rating and effective date assigned, the filing of a 
NOD with the RO's decision as to the assigned initial rating 
does not trigger additional  38 U.S.C.A. § 5103(a) notice. 
The claimant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to either of these 
"downstream elements." See Goodwin v. Peake, 22 Vet. App. 
128, 137 (2008). See also Dunlap v. Nicholson, 21 Vet. App. 
112, 119 (2007). Here, the veteran was apprised of the 
requirements of the VCAA through May 2004 correspondence as 
to his then-pending claim for service connection. As a 
result, VCAA-compliant notice on the issue of an initial 
disability rating after service connection was established 
was not required. Such notice likewise was not required as to 
the award of separate ratings for a scar, and orthopedic 
impairment associated with his service-connected 
postoperative residuals of left knee surgery.

In any event, the veteran has been provided an April 2007 
notice letter explaining what evidence would substantiate the 
claims on appeal. The February 2005 Statement of the Case 
(SOC) and April 2008 Supplemental Statement of the Case 
(SSOC) cited to the applicable rating criteria. The VCAA 
notice correspondence also explained the joint obligation 
between VA and the veteran to obtain pertinent evidence and 
information, including that VA would undertake reasonable 
measures to assist in obtaining further VA medical records, 
private treatment records and other Federal records. See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 
Furthermore, an addendum to the April 2008 SSOC provided 
notice concerning both the disability rating and effective 
date elements of a pending claim for benefits, consistent 
with the holding in the Dingess/Hartman decision. 

The RO has also taken appropriate action to comply with the 
duty to assist                the veteran through obtaining 
records of private medical treatment. The veteran has 
undergone several VA examinations. See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R.                 § 3.159(c)(4). He also 
testified during an August 2005 Travel Board hearing before 
the undersigned VLJ. The record as it stands includes 
sufficient competent evidence to decide the claims. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances,               
no further action is necessary to assist the veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims on the merits.

Analysis of the Claim

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 
C.F.R.             § 4.1 (2007). Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. Generally,          the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability. 38 C.F.R. § 4.1.

Where the veteran appeals the rating initially assigned for 
the disability, after already having established service 
connection for it, VA must consider the propriety of a staged 
rating that is indicative of changes in the severity of the 
course of his disability over time. See Fenderson, 12 Vet. 
App. at 125-26.

The July 2004 RO rating decision on appeal granted service 
connection for the  post-operative residuals of a left 
anterior cruciate ligament reconstruction with medial 
meniscus tear, and assigned an initial noncompensable rating 
under                38 C.F.R. § 4.71a, Diagnostic Code 5257-
5314, for left knee instability rated on        the basis of 
injury to Muscle Group XIV. 

The Board remanded the veteran's claim for a higher initial 
rating in December 2006 as to the evaluation for muscle 
injury, and to consider separate additional ratings for other 
post-operative symptoms. See Esteban v. Brown, 6 Vet. App. 
259 (permitting assignment of separate ratings for distinct 
manifestations of same disability, provided none of the 
symptomatology of the separately rated disorders are 
duplicative or overlapping). See also 38 C.F.R. § 4.14 
(according to the rule against "pyramiding," the evaluation 
of the same manifestation under various diagnoses is to be 
avoided).

Upon completing further case development the RO/AMC granted 
service connection for a post-surgical scar, and a 10 percent 
rating effective September 1, 2003; degenerative arthritis 
and a 10 percent rating effective November 1, 2007; and 
instability of the left knee and a 10 percent rating 
effective November 1, 2007, all as secondary to the service-
connected residuals of left knee surgery. An April 2008 SSOC 
continued the noncompensable rating assigned for left 
quadriceps muscle injury. While procedurally the RO issued a 
grant of service connection for scars and orthopedic injury 
these essentially constituted separate disability ratings for 
post-operative residuals of left knee surgery that may be 
presently considered in adjudicating these claims.
 
Left Quadriceps Injury

The applicable provisions of the rating schedule at 38 C.F.R. 
§ 4.73, Diagnostic Codes 5301 to 5323 prescribe the 
evaluation of disabilities manifested by muscle injuries 
based upon the classifications of slight, moderate, 
moderately severe, or severe. 38 C.F.R. § 4.56(d)(1)-(4). The 
corresponding level of severity of a service-connected muscle 
injury is determined to a significant extent by the presence 
or absence of cardinal signs and symptoms of muscle 
disability, which consist of loss of power, lowered threshold 
of fatigue, weakness, pain, impairment of coordination and 
uncertainty of movement. 38 C.F.R. § 4.56(c). 
 
Diagnostic Code 5314, pertains to Muscle Group XIV, which is 
under the pelvic girdle and thigh anatomical region. The 
function of these muscles is as follows: extension of the 
knee (2, 3, 4, 5); simultaneous flexion of hip and flexion of 
knee (1); tension of fascia lata and iliotibial (Maissiat's) 
band, acting with XVII (1) in postural support of body (6); 
acting with hamstrings in synchronizing hip and knee (1, 2). 
The muscles include the anterior thigh group: (1) Sartorius; 
(2) rectus femoris; (3) vastus externus; (4) vastus 
intermedius; (5) vastus internus; (6) tensor vaginae femoris. 
Muscle disability under this provision where slight in degree 
is assigned a noncompensable rating; where moderate a 10 
percent rating; where moderately-severe a 30 percent rating; 
and if at the severe level, the maximum available 40 percent 
rating. 

The pertinent evidence includes a June 2004 VA examination 
during which          the veteran stated he had developed 
muscle atrophy following an August 2002 arthroscopic surgery 
during service to repair a left anterior cruciate ligament 
injury and medial meniscus tear. He reported that he was 
noted to have atrophy of the left quadriceps muscle with 
asymmetry in the appearance between the left and right side. 
He stated that his left knee did not bother him. The left 
quadriceps tended to be weaker. He only experienced problems 
related to the left quadriceps muscle if standing for 
extended periods of time on the left foot, and otherwise 
could keep up with his normal work requirement and normal 
functioning of the lower extremities. On examination, there 
was a difference of 3-cm in circumference of the left thigh 
compared to the right. Strength was normal and the veteran 
could squat without showing any weakness of the left 
quadriceps. There was impairment of muscle tone and muscle 
herniation. The diagnosis was post-operative left ACL 
reconstruction and medial meniscus repair August 2002 with 
left quadriceps atrophy.

In December 2004, the veteran underwent another left knee 
arthroscopic surgery due to a left medial meniscus tear. 
There was no indication of post-operative  muscle weakness or 
discomfort.

On VA examination again in November 2007, the veteran 
described having had atrophy of the left quadriceps since the 
2004 surgery that had remained consistent over time. He 
described his overall treatment course since onset as 
intermittent with remissions, and involving rest, exercises 
and medication. He stated that in his job position as a 
mechanic he frequently had to shift weight between his right 
and left legs. He reported he was able to stand for up to 1 
hour, and walk between 1 and 3 miles. The examiner indicated 
amongst other findings that there was left quadriceps 
atrophy, 53-cm in total circumference (the same as measured 
on the previous examination) with muscle strength of 4/5. 
During range of motion testing,                 the veteran 
was determined to have had muscle weakness due to repetition 
and pain, which reduced both flexion and extension by 10 
degrees in each direction.                   The diagnosis 
was early degenerative osteoarthritis of the left knee with 
superficial numbness of unnamed nerves surrounding a surgical 
scar. There was noted a moderate effect of the left knee 
symptoms on exercise and recreation, and impact of mild to 
none in other daily activities. 

Based on the above the Board finds that the degree and 
severity of muscle impairment associated with the veteran's 
left knee disability warrants assigning a higher 10 percent 
rating. The veteran has manifested signs of left quadriceps 
muscle weakness and lowered threshold of fatigue, both 
considered cardinal symptoms of muscle injury. While these 
symptoms were not necessarily pronounced in degree the VA 
examination providers have clearly documented their 
existence.                 The objective findings on 
examination were also more consistent with a moderate rather 
than slight injury, as there was loss of muscle substance and 
impairment of muscle tonus, along with to some extent loss of 
muscle power. When resolving any reasonable doubt in the 
veteran's favor as to the extent of relevant symptomatology, 
the evidence best approximates the requirements for a 
moderate injury as defined under Diagnostic Code 5314. 38 
C.F.R. § 4.3. Hence, the criteria for a higher initial rating 
of 10 percent for a left quadriceps injury are met. 





Orthopedic Impairment

There is presently a 10 percent rating in effect for 
degenerative osteoarthritis, post-operative residual of left 
ACL reconstruction with medial meniscus tear, under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5010 for 
traumatic arthritis, which is then to be rated as 
degenerative arthritis pursuant to Diagnostic Code 5003.

A 10 percent rating for left knee instability has also been 
assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5257. 

When evaluating a musculoskeletal disability based upon a 
range of motion, consideration is given to the degree of any 
additional limitation upon motion due to functional loss. 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This 
includes the analysis of additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated involving such factors as painful motion, 
weakness, incoordination, and fatigability, particularly 
during times when these symptoms "flare up," such as during 
prolonged use. Id. See also 38 C.F.R. §§ 4.40, 4.45 and 4.59.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, pertaining to 
limitation of leg flexion, a noncompensable rating is 
assigned when flexion is limited to 60 degrees. A 10 percent 
rating requires flexion limited to 45 degrees; a 20 percent 
rating requires flexion limited to 30 degrees; and the 
highest available 30 percent rating requires flexion limited 
to 15 degrees. 

Diagnostic Code 5261 provides that limitation of motion of 
the knee will be assigned a noncompensable rating when 
extension is limited to 5 degrees. A 10 percent evaluation 
requires extension limited to 10 degrees; a 20 percent rating 
requires extension limited to 15 degrees; a 30 percent rating 
requires extension limited to 20 degrees; a 40 percent rating 
requires extension limited to 30 degrees; and a maximum 50 
percent rating is assigned when extension is limited to                  
45 degrees. 


Under Diagnostic Code 5003, degenerative arthritis will be 
rated on the basis of limitation of motion of the specific 
joint or joints involved. When however, limitation of motion 
at the joint(s) involved is noncompensable, a 10 percent 
rating is warranted for each major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under this diagnostic code. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. Where 
there is no limitation of motion but x-ray evidence of 
involvement of two or more major joints or minor joint 
groups,    a 10 percent rating is assigned. A 20 percent 
rating is assigned where the above is present but with 
occasional incapacitating exacerbations.

Normal range of motion for the knee is from 0 degrees of 
extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate 
II. 

Diagnostic Code 5257 applies to evaluation of "other" knee 
impairment, such as recurrent subluxation or lateral 
instability. Under this diagnostic code, a 10 percent 
disability rating is warranted for slight disability, a 20 
percent rating is warranted for moderate disability, and a 30 
percent evaluation is warranted for severe disability. 

VA's Office of General Counsel in a precedent opinion 
determined that separate disability ratings may be assigned 
for limitation of knee flexion and for limitation of knee 
extension without violation of the rule against pyramiding 
(at 38 C.F.R.                 § 4.14), regardless of whether 
the limited motions are from the same or different causes. 
See VAOPGCPREC 9-04 (September 17, 2004), 69 Fed. Reg. 59,990 
(2004). 

VAOPGCPREC 23-97 further held that a claimant may receive 
separate disability ratings for arthritis and instability of 
the knee, under Diagnostic Codes 5003 and 5257, respectively. 
See VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 
(1997). In order for a knee disability rated under Diagnostic 
Code 5257 to warrant a separate rating for arthritis based on 
X-ray findings and limitation of motion, limitation of motion 
under Diagnostic Code 5260 or Diagnostic Code 5261 does not 
have to be compensable, but must meet the criteria for a 
zero-percent rating. VAOPGCPREC 9-98 (August 14, 1998), 63 
Fed. Reg. 56,704 (1998). 

The record reflects that on VA examination in June 2004 the 
examination of the knees showed no heat, redness, swelling or 
effusion. Range of motion testing was flexion to 140 degrees 
and extension to 0 degrees, with no pain, fatigue, weakness, 
lack of endurance, or incoordination. The knees were not 
otherwise limited by pain, fatigue, weakness, lack of 
endurance, incoordination, or ankylosis. There was no 
recurrent subluxation, tenderness, patellar crepitation, 
grind or other abnormalities of the knees. An x-ray showed 
post-surgical changes, left knee, and an otherwise normal 
study.

A July 2004 report from a private clinic from when the 
veteran sought treatment for flare-ups of symptoms indicated 
on evaluation a loose body palpable in the lateral aspect of 
the right knee, tenderness around the superior patellar 
tendon, and mild swelling at the joint. Range of motion was 
within normal limits. The assessment was a loose body, likely 
a torn piece of cartilage.

In October 2004, the veteran was evaluated at a private 
orthopedic clinic for internal derangement of the knee. At 
that time range of motion was full. There was knee pain on 
Steinman's and McMurray's maneuvers. Anterior drawer sign, 
Lachman's, pivot shift, and Fairbanks were all negative. The 
left knee was stable to varus and valgus stresses, with no 
excursion. On evaluation in December 2004 the left knee had 
full flexion and lacked 2 to 3 degrees of extension. There 
were no signs of instability. Following arthroscopic surgery 
later that month the post-operative diagnosis was loose 
bodies in the left knee, and mild degenerative joint disease. 

The November 2007 VA examination indicated range of motion 
findings of left knee flexion to 120 degrees and extension to 
0 degrees, with pain over the last                20 degrees 
of flexion. On repetitive motion testing range of motion was 
further limited at flexion to 110 degrees and extension to 10 
degrees. The additional lost motion was attributed to muscle 
weakness due to repetition and pain. There was no joint 
deformity. The veteran did experience knee giving way and 
instability. There were no episodes of dislocation or 
subluxation, locking episodes, inflammation or effusion. He 
described flare-ups of degenerative joint disease of moderate 
severity that occurred weekly. X-ray findings revealed mild 
narrowing of the medial and lateral joint compartment, with 
soft tissues unremarkable, patellofemoral joint space normal, 
and no fracture or dislocation. The impression from these 
findings was early degenerative osteoarthritis of the left 
knee.

These findings continue to warrant the assignment of the 
existing 10 percent rating for left knee degenerative 
osteoarthritis. The November 2007 examination report 
indicating knee extension limited to 10 degrees when 
factoring in functional loss on repetitive motion under 
Deluca v. Brown, corresponds to a 10 percent rating under 
Diagnostic Code 5261. There is no evidence of loss of knee 
flexion to a compensable degree as to assign a separate 
additional rating on this basis. See VAOPGCPREC 9-04. Hence, 
while there is compensable limitation of motion in the plane 
of motion of knee extension, the overall level of impairment 
does not approximate the criteria for a higher rating than 
already awarded for degenerative arthritis.

The evidence pertaining to left knee instability also 
corresponds to the existing      10 percent rating, for 
slight lateral subluxation and instability. The June 2004 
examination indicated the absence of incoordination, problems 
with recurrent subluxation, or other general abnormalities of 
the left knee. An October 2004 treatment provider's 
evaluation showed two signs of instability out of several 
testing procedures that were completed. The November 2007 
examiner offered more detailed findings observing knee giving 
way and instability, though without episodes of dislocation 
or subluxation, or locking episodes. An x-ray report did not 
reveal evidence of knee dislocation. As previously noted, the 
veteran retained normal or mildly impaired functional 
capacity in most of the daily functional areas considered. 
The competent evidence substantiates a 10 percent evaluation 
for slight instability of the left knee. 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

When considering other potentially applicable diagnostic 
codes, while there is evidence of loose bodies in the left 
knee due to dislocated cartilage, there are not also frequent 
episodes of joint locking or effusion to correspond to a 
higher              20 percent evaluation under Diagnostic 
Code 5258. There is no evidence either of ankylosis in the 
left knee as would be evaluated at Diagnostic Code 5256.
See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (indicating 
ankylosis is complete immobility of the joint in a fixed 
position, either favorable or unfavorable).     

Post-operative Scar

The RO has assigned a 10 percent rating for a post-surgical 
scar associated with   the veteran's left knee disability 
under 38 C.F.R. § 4.118, Diagnostic Code 7804.

Under the applicable rating criteria, 38 C.F.R. § 4.118, 
Diagnostic Code 7801 provides that scars other than on the 
head, face, or neck, which are deep or cause limited motion 
and cover an area of at least 6 square inches (39 square 
cm.), warrant a compensable rating. 

Under Diagnostic Code 7802, scars other than on the head, 
face, or neck, which are superficial and do not cause limited 
motion and cover an area of at least 144 square inches (929 
square cm.), warrant a compensable rating.

A scar that is superficial and unstable warrants the 
assignment of a maximum        10 percent rating. 38 C.F.R. § 
4.118, Diagnostic Code 7803. Note 1 to the criteria provides 
that an unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar. Note 2 
provides that a superficial scar is one not associated with 
underlying soft tissue damage. 

A scar that is superficial and painful on examination 
warrants the assignment of a 10 percent rating. 38 C.F.R. § 
4.118, Diagnostic Code 7804. Note 1 to the criteria provides 
that a superficial scar is one not associated with underlying 
soft tissue damage. 
 
38 C.F.R. § 4.118, DC 7805 provides that other scars (not 
covered in Diagnostic Code 7800 through 7804) are to be rated 
on the basis of limitation of function of the affected part.


The VA medical examination history establishes a linear 
healed scar on the left anterior knee with dimensions of 8.5-
cm by .5-cm. The November 2007 examiner also observed there 
was a superficial numbness of unnamed nerves surrounding the 
surgical scar. A 10 percent rating was assigned under 
Diagnostic 7804 for a superficial and painful scar, the 
highest assignable rating under that criteria. 

The additional applicable criteria for evaluating scars have 
been considered and   the current measurements of record are 
not consistent with the surface area requirements for a 
compensable rating under Diagnostic Code 7802, or under 
Diagnostic Code 7801 since the post-operative scar of the 
knee is not deep and  does not cause limited motion. There is 
also no evidence of limitation of function due to this scar 
warranting an evaluation in excess of 10 percent under 
Diagnostic Code 7805. The present 10 percent evaluation 
remains applicable for the post-operative scar associated 
with left knee surgery.

The VA examination finding as to superficial numbness of the 
nerves surrounding the scar has been considered as to 
potential neurological impairment, however the numbness by 
the examiner's indication was limited to scar itself with a 
surface area of approximately 4 sq. cm. There is no 
indication of a general neurological manifestation that would 
support a compensable evaluation such as diminished function 
of the nerves areas surrounding the knee surgery. See e.g., 
38 C.F.R.           § 4.124a, Diagnostic Code 8526 
(pertaining to Anterior crural nerve (femoral), affecting 
movement of quadriceps extensor muscles). 

Conclusion

In addition to the provisions of the rating schedule the 
Board has considered the application of 38 C.F.R. § 
3.321(b)(1) which sets forth procedures for assignment  of an 
extraschedular evaluation. However, the veteran has not shown 
that his service-connected post-operative residuals of left 
knee surgery have caused him marked interference with 
employment, meaning above and beyond that contemplated by his 
current schedular rating. The November 2007 VA medical 
examination report substantiates that the veteran remains 
employed in the same occupation full-time. He also has not 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular schedular standards. In the absence of the evidence 
of such factors, the Board is not required to remand this 
case to the RO for the procedural actions outlined in            
38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 
237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For these reasons, the Board is granting a higher initial 
rating of 10 percent for    left quadriceps injury, as a 
post-operative residual of left knee surgery. This represents 
a staged rating under the Fenderson decision based on an 
increase in severity of symptomatology since the effective 
date of service connection.                     The claims 
for increased ratings for orthopedic impairment and post-
operative scar due to the service-connected left knee 
disability are being denied. As the preponderance of the 
evidence is unfavorable on these additional claims,                    
the benefit-of-the-doubt doctrine is not applicable. 38 
U.S.C.A. § 5107(b);             38 C.F.R. § 3.102. See also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

An initial 10 percent rating for left quadriceps muscle 
injury, post-operative residual of a left anterior cruciate 
ligament reconstruction with medial meniscus tear,             
is granted, subject to the laws and regulations governing the 
payment of VA compensation benefits.

An initial rating higher than 10 percent for degenerative 
osteoarthritis, post-operative residual of a left anterior 
cruciate ligament reconstruction with medial meniscus tear, 
is denied.

An initial rating higher than 10 percent for instability of 
the left knee, post-operative residual of a left anterior 
cruciate ligament reconstruction with medial meniscus tear, 
is denied.



An initial rating higher than 10 percent for a surgical scar, 
post-operative residual of a left anterior cruciate ligament 
reconstruction with medial meniscus tear, is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


